DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed May 10, 2021 claims 1, 17, 18 and 19 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Sugihara uses a different process to from nanodiamonds from that of Narayan and the present claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant has not cited any section of Narayan that teaches away from using In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP section 716.01(c).II.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan (U.S. Patent Publication No. 2017/0036917) in view of Sugihara et al (U.S. Patent Publication No. 2009/0285744).
In the case of claims 1 and 17, Narayan teaches a method for forming diamond nanostructures/nanodiamonds by providing amorphous carbon on a substrate; irradiating the carbon with a pulse laser in an environment of ambient/room temperature and atmospheric pressure to melt at least a first portion of the carbon to an undercooled state and quenching the melted carbon from the undercoated state to convert at least the first portion of the amorphous carbon into the diamond nanostructure (Abstract, Page 2 Paragraph 0017 and Page 13 Paragraphs 0172-0175). Narayan further teaches repeating the melting and quenching step at additional portions of the carbon to form additional diamonds (Page 20 Paragraph 0248 and Figure 74).
	Narayan does not teach that the amorphous carbon was carbon nanostructures specifically carbon nanofiber and/or carbon nanotubes.
	Sugihara teaches a process for forming diamond nanostructures from a carbon source wherein the carbon source included carbon nanostructures in the form of nano fibers/fullerenes and nanotubes (Abstract and Page 4 Paragraphs 0043-0044).
	Based on the teachings of Sugihara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used carbon nanotubes/nanofibers as the carbon source in the process of Narayan because carbon nanofibers/nanotubes were a known carbon source in the art for forming diamond nanostructures and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for claims 2-6, as was discussed previously, it would have been obvious to have used carbon nanofibers/nanotubes as the carbon source based on the teachings of Sugihara which was provided on a substrate. Furthermore, Sugihara teaches that the carbon nanofibers/nanotubes had a diameter of 1 to 100 nm and a length to diameter (L/D) ratio of no less than 10 giving the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 7-9, Narayan teaches that the pulse laser was a nanosecond laser pulse having a wavelength between 193 nm and 308 nm, which was within the claimed range of 157 to 308 nm, and a pulse duration of 20 to 60 ns, which overlapped with the claimed range of 10 to 20 ns (Page 13 Paragraph 0172). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 10, Narayan teaches that the duration of the quenching was between 200 and 250 nanoseconds (Page 17 Paragraph 0217), which overlapped with the claimed range of about 200 nanoseconds. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 11-16, as it was discussed previously it would have been obvious to have used carbon nanofiber/nanotubes as the carbon source of Narayan and Narayan teaches repeating the melting/quenching additional portions of the carbon source (Page 20 Paragraphs 0248 and 0257-0259). Therefore, Narayan renders obvious conducting two more application of laser pulses and converting additional portions of the carbon nanofiber/nanotubes, including any tip or bend, in order to convert the entire structure.
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machonkin et al (U.S. Statutory Invention Registration No. H001249) in view of Narayan and Sugihara et al.
	In the case of claims 18-20, Machonkin teaches a process for forming diamond crystallites/polycrystalline diamond (Abstract) by providing a seed layer of submicron diamond particles on a substrate surface followed by performing hot-filament chemical vapor deposition (HFCVD) on the seed layer to form the diamond crystallites/polycrystalline diamond wherein the HFCVD comprised 0.2 to 10% methane in a balance of hydrogen, the temperature of the substrate was in the range of 300 to 800 ℃, which overlapped with the claimed range of 800-1200K or approximately 527 to 927 ℃, and a filament temperature of 1,800 to 2,200 ℃, which was within the claimed range of 2000-2500K or approximately 1,727 to 2,227 ℃ (Column 4 Lines 48-64 and Column 5 Lines 11-14). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Machonkin does not teach that the seed layer of diamond submicron particles was formed by the method of claim 1. However, as was discussed previously, Narayan in view of Sugihara rendered obvious the process of claim 1 which formed nanodiamond particles.
	Based on the teachings of Narayan in view of Sugihara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the process of Narayan in view of Sugihara to form the seed layer of Machonkin because .

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712